     Case 2:19-cv-01862-JAM-DMC Document 35 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHELDON RAY NEWSOME,                               No. 2:19-CV-1862-JAM-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    CHERYL INNISS-BURTON, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern

19   District of California local rules.

20                   On November 23, 2020, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. ECF No. 23. The Magistrate Judge recommended

23   denying Plaintiff’s motion for injunctive relief. Id. Plaintiff filed objections to the findings and

24   recommendations. ECF No. 29.

25                   The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and the Magistrate Judge’s analysis.

27   ///

28   ///
                                                         1
     Case 2:19-cv-01862-JAM-DMC Document 35 Filed 03/01/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:
 2                  1.      The findings and recommendations, ECF No. 23, filed November 23, 2020,
 3   are adopted in full; and
 4                  2.      Plaintiff’s motion for injunctive relief, ECF No. 22, is denied.
 5

 6
     DATED: March 1, 2021                            /s/ John A. Mendez
 7
                                                     THE HONORABLE JOHN A. MENDEZ
 8                                                   UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
